Citation Nr: 1514102	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-50 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, intermittent explosive disorder, and substance-induced depressive disorder. 



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel









INTRODUCTION

The Veteran had active military service from December 1992 to April 1994.  While his discharge was under conditions other than honorable, VA determined his period of service was honorable for VA purposes.  See June 2009 Administrative Decision.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board remanded the case for additional development on multiple occasions, most recently in October 2014.  It now returns for further appellate review. 

Additional evidence was associated with the Veteran's claims file in February 2015 without a waiver of AOJ consideration; however, the Board notes that a waiver is not required, as the new evidence is not pertinent.  38 C.F.R. § 20.1304 (2014) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.")  In this regard, the additional evidence is comprised of letter from the Veteran's mother reporting that the Veteran has had behavioral problems throughout his life.  However, as lay statements in the claims file already contained evidence of long term behavioral issues, the Board finds that the new evidence is merely cumulative of the evidence already of record at the time the January 2015 supplemental statement of the case (SSOC) was issued, and remand is not necessary for consideration of the evidence by the RO.  38 C.F.R. § 20.1304 (2014).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The preponderance of the evidence fails to link the Veteran's current psychiatric disorders to service.   


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include bipolar disorder, intermittent explosive disorder and substance-induced depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a March 2009 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The March 2009 letter also informed him of degree of disability and effective date criteria.  The Veteran's claim was most recently readjudicated in a January 2015 SSOC.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration records, and a VA examination was conducted in March 2014.  The Veteran has not identified any additional outstanding records that have not been requested or obtained. 

This matter was most recently before the Board in October 2014, at which time it was remanded for further development.  Consistent with the October 2014 remand directives, updated VA treatment records were associated with the claims file and an addendum opinion was received in November 2014.  The Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.

II.  Service Connection 

At the onset, the Board notes that there is medical opinion evidence that the Veteran's psychiatric disorder may have pre-existed service.  However, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No psychiatric disability or symptoms were noted at entrance into service and there is no clear and unmistakable evidence it existed before service.  Thus, the Veteran is presumed to have been sound on entry with respect to his mental health.  Therefore, the Board will consider the Veteran's claim on a direct basis.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (holding that, when either element of the presumption of soundness analysis is not rebutted, the claim becomes one for direct service connection).   

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In the instant case, the Veteran contends that his psychiatric condition is causally or etiologically related to service.

As an initial matter, the Board notes that the Veteran's medical records provide a diagnosis of acquired psychiatric conditions, to include bipolar disorder, intermittent explosive disorder, and substance-induced depressive disorder, and therefore, he has a current disability.

The Veteran's service treatment records (STRs) are negative for a diagnosis of a psychiatric disorder.  In a November 1993 Report of Medical History, the Veteran indicated both that he did and that he did not ever have frequent trouble sleeping and depression or excessive worry.  Notably, however, clinical evaluation at that time revealed normal findings of the psychiatric system, with no comments addressing these conflicting entries.   

Post service, there is no clinical evidence of any psychiatric complaints until January 2000.  Subsequently, he was diagnosed with a mood disorder in December 2005.  In connection with his current claim, he was examined for VA purposes in March 2014, with an addendum opinion obtained in November 2014.  The VA examiner opined that it was less likely than not that the Veteran's current mental health condition is a continuation of the issues noted in the November 1993 medical history.  The examiner cited the gap between the Veteran's service and post-service complaints and treatment for mental health conditions as evidence failing to support a theory that the Veteran's acquired psychiatric disorders are related to service.

The Board finds that the March 2014 and the November 2014 VA medical opinions are probative, as they were predicated upon a review of the Veteran's claims file and contain clear conclusions connected to supporting data by reasoned medical explanations.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While the Veteran is competent to report the symptoms of his psychiatric condition and has asserted that his current symptoms are related to service, he does not have the required medical expertise to link his disability to service.  The Board affords the VA medical opinions probative weight since they considered the complete record.   

As there is not contrary medical opinion or consistent record of symptomatology that may be traced back to service, the preponderance of the evidence is against a finding that the Veteran's current psychiatric condition is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, intermittent explosive disorder, and substance-induced depressive disorder, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


